Citation Nr: 0401175	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-05 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for the claimed residuals 
of pneumonia.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1943 to April 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 RO decision.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required.  



REMAND

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2003).  

The veteran served on active duty from April 1943 to May 
1946.  He maintains that while in service he suffered from 
pneumonia and was hospitalized at the 66th Gen LeHavre (field 
hospital) in France in 1946.  He further stated that the 
treating physician in France told him that he would always 
have problems with his lungs as a result of having had 
pneumonia.  The records from the 66th Gen Le Havre in France 
could not be located.  

A careful review of the record shows that, in October 1988, 
the veteran underwent a VA medical examination.  At that time 
he was diagnosed with chronic obstructive pulmonary disease 
(COPD) and hypertension. 

The VA and private medical records currently in the claim 
file, indicate that the veteran has current diagnoses of 
COPD, bronchitis, pulmonary fibrosis and several other 
conditions.  

In that regard, the Board further notes that the veteran has 
not been afforded a VA examination to evaluate his claimed 
residuals of pneumonia.  Moreover, neither the 1988 VA 
examination nor the VA medical records currently in the claim 
file contain an opinion as to the nature and etiology of the 
claimed residuals of pneumonia.  Such should be accomplished 
on remand.  

As there is a reasonable possibility that obtaining a medical 
examination would aid in substantiating the veteran's claim 
of service connection for residuals of pneumonia, and as the 
medical evidence of record does not contain sufficient 
medical evidence to decide the service connection issue, the 
RO should arrange for the veteran to undergo a VA 
examination.  See the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A § 5103A (West Supp. 2002), codified at 38 C.F.R. 
§ 3.159 (2003) and its implementing regulations published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001).  

The Board further notes that one of the veteran's private 
medical physicians, Dan W. Robinson, M.D., submitted a 
statement to the RO dated in February 2003, that the veteran 
"suffer[ed] from chronic lung disease which started 
developing in 1946."  

The Board concludes that there is evidence that the veteran 
has experienced ongoing problems with his lungs and that he 
currently suffers from several lung conditions.  

Moreover, there is a medical opinion in the record stating 
that the lung problems began during his period of military 
service.  

Accordingly, a VA examination should be conducted in order to 
fairly and accurately adjudicate the veteran's claim of 
service connection for residuals of pneumonia.  

Lastly, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law prior to the veteran's appeal.  
The VCAA essentially enhances the VA's obligation to notify 
him about his claim (i.e., what information or evidence is 
required to grant his claim) and to assist him to obtain 
evidence for his claim.  

On remand, the RO must ensure compliance with the notice and 
duty to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran or obtaining 
any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what VA has done and will do to 
assist him in substantiating his claim of 
service connection for residuals of 
pneumonia.  

2.  The RO should contact the veteran and 
request that he furnish any evidence - 
lay, medical, or otherwise - in support 
of his claim of residuals of pneumonia 
that are related to his military service.  
Examples of such evidence include 
"buddy" statements, statements from 
service medical personnel, and medical 
opinions, including information regarding 
all treatment for residuals of pneumonia 
received since his discharge from active 
service in April 1946.  The RO should 
undertake to obtain all indicated records 
for the period from April 1946 to the 
present that are currently not in the 
record, and incorporate those records 
into the claims folder.  

3.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the nature and likely etiology of the 
claimed lung condition.  The claims 
folder should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be accomplished.  The 
examiner should furnish an opinion as to 
the likelihood that the veteran has 
current lung disability due to disease or 
injury that was incurred in or aggravated 
by active service.  The examiner should 
provide complete rationale for his/her 
opinion.  

4.  Following completion of the 
development requested hereinabove, the RO 
should readjudicate the veteran's claim.  
If any decision remains adverse to the 
veteran, the RO should provide him and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




